Unjust conviction and imprisonment claim. — Plaintiff seeks damages pursuant to 28 U.S.C. § 1495 and § 2513 as a person who has been unjustly convicted of an offense against the United States and imprisoned, alleging that the United States Court of Appeals for the Seventh Circuit reversed his conviction by the United States District Court for the Eastern District of Wisconsin. 28 U.S.C. § 2513 provides that any person suing for damages under section 1495 must allege and prove, among other things, that his conviction has been reversed or set aside on the ground that he was not guilty of *789tbe offense of which, he was convicted. Plaintiff furnished a certificate from the clerk of the district court which convicted him which merely attested to the fact that a mandate of the Seventh Circuit Court of Appeals had been filed in the district court, and failed to allege the facts required by section 2513. Defendant moved to dismiss the petition on the ground that it failed to state facts constituting a claim upon which the Court of Claims could grant relief. On April 5,1968, the court held that the certificate furnished by plaintiff is not sufficient for compliance with the provisions of 28 U.S.C. § 2513, and granted plaintiff 60 days to submit an adequate and sufficient certificate of innocence and “by amendment to his petition to make those allegations which are required by the statute pursuant to which he brought suit, failing which defendant’s motion shall be thereupon granted and plaintiff’s petition dismissed.” On July 3, 1968, the court dismissed the petition and granted defendant’s motion because plaintiff failed to comply with the court’s order of April 5,1968.